Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US. Pub. No. 2013/0048436 A1) in view of Wedzikowski et al. (US. Pub. No. 2019/0112149 A1; hereinafter “Wedzikowski”)

Regarding claim 1, Chan teaches an elevator system comprising 
an elevator having an elevator landing and an elevator controller, the controller capable of communicating over a network with a device (see Chan, fig. 2, monitor 131, para. [0023]), and the device may be located within an area positionally associated with the landing, 
the controller: 
receives from the device, a wireless signal (see Chan, fig. 3, 310, para. [0063]), 
effects monitoring the device relative to the area (see Chan, fig. 3, 380, para. [0070], monitor waiting lobby), 
effects a first response upon determining that the device is inside the area, otherwise effects a second response (see Chan, fig. 3, 361, para. [0071], sustain car call).
Chan is silent to teaching that the controller receives from the device, a request for elevator service at the landing. 
In the same field of endeavor, Wedzikowski teaches a controller receives from the device, a request for elevator service at the landing (see Wedzikowski, fig. 4, 405, para. [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chan with the teaching of Wedzikowski in order to allow user manual inputs and overrides and to provide indicators informing users (see Wedzikowski, para. [0002-3]). 

Regarding claim 2, the combination of Chan and Wedzikowski teaches the system of claim 1 wherein the first response comprises the controller effecting a first elevator assignment for the elevator to service the request (see Chan, fig. 3, 361, sustain car call).

Regarding claim 3, the combination of Chan and Wedzikowski teaches the system of claim 2 wherein the second response comprises the controller discarding the request (see Chan, fig. 3, 361, cancel car call).

Regarding claim 4, the combination of Chan and Wedzikowski teaches the system of claim 3 wherein after assigning the elevator to service the request, the controller continues to effect monitoring the device relative to the area, and effects a third response upon determining that (i) the device has left the area; and/or (ii) is leaving the area (see Chan, fig. 3, 380, monitor passenger arrival, para. [0055]).

Regarding claim 5, the combination of Chan and Wedzikowski teaches the system of claim 4 wherein the third response comprises discarding the request and terminating the first assignment (see Chan, fig. 3, 361, cancel car call).

Regarding claim 6, the combination of Chan and Wedzikowski teaches the system of claim 5 wherein monitoring the device comprises the controller receiving from the first device Global Positioning System (GPS) data (see Wedzikowski, para. [0038]).

Regarding claim 7, the combination of Chan and Wedzikowski teaches the system of claim 6 wherein the controller effects from the GPS data a dead reckoning of the device to determine whether the device is leaving the area (see Chan, para. [0055], no signal).

Regarding claim 8, the combination of Chan and Wedzikowski teaches the system of claim 7 wherein the device includes a display screen and the first response comprises the controller transmitting first data for display on the display screen, the first data identifying that pursuant to the first elevator assignment the first elevator is assigned to service the request (See Wedzikowski, fig. 4, 420).

Regarding claim 11, Chan teaches a method of servicing an elevator request with an elevator system, the system comprising an elevator having an elevator landing and an elevator controller, the controller capable of communicating over a network with a device, and the device may be located within an area positionally associated with the landing (see Chan, fig. 2, monitor 131, para. [0023]), the method comprising the controller: 
receiving from the device, a wireless signal (see Chan, fig. 3, 310, para. [0063]), 
effecting monitoring the device relative to the area (see Chan, fig. 3, 380, para. [0070], monitor waiting lobby), 
effecting a first response upon determining that the device is inside the area, otherwise effecting a second response (see Chan, fig. 3, 361, para. [0071], sustain car call).
Chan is silent to teaching that the controller receives from the device, a request for elevator service at the landing. 
In the same field of endeavor, Wedzikowski teaches a method wherein a controller receives from the device, a request for elevator service at the landing (see Wedzikowski, fig. 4, 405, para. [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Chan with the teaching of Wedzikowski in order to allow user manual inputs and overrides and to provide indicators informing users (see Wedzikowski, para. [0002-3]). 

Regarding claims 12-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-8, respectively. 

Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Wedzikowski as applied to claims 8 and 18 above, and further in view of Simcik et al. (US. Pub. No. 2018/0118509 A2; hereinafter “Simcik”)

Regarding claim 9, the combination of Chan and Wedzikowski teaches the system of claim 8. 
The combination of Chan and Wedzikowski is silent to teaching that wherein the third response comprises the controller transmitting second data for display on the display screen, the second data indicating that the first elevator assignment is terminated.
In the same field of endeavor, Simcik teaches a system wherein the third response comprises the controller transmitting second data for display on the display screen, the second data indicating that the first elevator assignment is terminated (see Simcik, fig. 5, call termination message 360). 
Therefore, it would have been obvious to one of ordinary skill in the art t combine the teaching of Chan and Wedzikowski with the teaching of Simcik in order to provide users with additional information relating to elevator service (see Wedzikowski, para. [0003]). 

Regarding claim 10, the combination of Chan, Wedzikowski and Simcik teaches the system of claim 9 wherein the controller communicates with the device over a personal area network (see Wedzikowski, para. [0037]). 

Regarding claims 19 and 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 9 and 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (2018/0370760), Noxon (2018/0201474), Haipus (2016/0031676), Voyer (2008/0200183) teach elevator systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648